 
Schedule of Collateral, Notes, Security Interests, and Ownership Interests
July 7, 2009


This Schedule of Collateral, Notes, Security Interests, and Ownership Interests
is created and executed pursuant to the terms of the July 2009 Amended and
Restated Security Agreement (the “ARSA”) entered into by and between Nevada Gold
& Casinos, Inc., as Maker (“NGC”), and Louise H. Rogers as the Holder and
Secured Party (“Rogers”) effective as of July 7, 2009.  This Schedule is dated
below and is deemed to amend and replace any existing schedules of collateral
between the Parties.  This Schedule sets forth property of NGC and its related
and affiliate entities, namely, Gold Mountain Development, L.L.C. (“GMD”), CGC
Holdings, L.L.C. (“CGC”), Colorado Grande Enterprises, Inc. (“CGE”), and Nevada
Gold BVR, L.L.C. (“NGBVR”), all of which have granted, and by this Schedule do
grant, to Rogers a security interest according to the terms of the ARSA and
pursuant to applicable Commercial Pledge Agreements as additional collateral to
secure the payment of the Amended and Restated Promissory Note between Rogers
and NGC dated July 7, 2009, in the original principal sum of $6,000,000.00 (the
“Note”), together with all Notes, Guarantees, and other security instruments
relted to the Note.  For property that is held or owned by a person or entity
other than NGC, that party is identified by the term “DEBTOR” and its company
abbreviation.  All of the terms and conditions of the ARSA are incorporated in
this Schedule by reference for all purposes as though fully set forth at
length.  NGC, GMD, CGC, CGE, and NGBVR all authorize Rogers to file, in paper or
by electronic means, all UCC-1s and other appropriate forms to give notice of
and to perfect the security interests represented in this Schedule in any and
every jurisdiction in which Rogers deems it appropriate to file.


Column headings in the Schedule below have the following meanings:


Party – entries in this column:  “NGC” – denotes that Nevada Gold & Casinos,
Inc., as Maker, is granting a security interest in the collateral described
pursuant to the ARSA: “DEBTOR” – denotes that a third party entity or person is
granting a security interest in the described collateral pursuant to the terms
of a Guaranty and a Commercial Pledge Agreement both executed pursuant to the
terms of the ARSA.  That third party is further identified by its company
abbreviation set forth above.


Description of Collateral – entries in this column describe the property that is
being pledged as security by that Party.


Type of Interest Pledged – entries in this column denote the nature of the
property being pledged.


Required Consents – entries in this column denote the waiver or consents
required of a third party whose ownership interest have been pledged and
described under Description of Collateral that must be obtained by NGC for the
benefit of Rogers in order to comply with the requirements of the ARSA for the
creation of effective and enforceable security interests in the collateral.  If
this requirement does not appear in this Schedule, then Rogers shall be deemed
to have accepted the collateral as represented in this Schedule as sufficient
without further waivers until and unless Rogers subsequently demands additional
waivers or consents pursuant to the provisions of the ARSA.


Party
Description of Collateral
Type of Interest Pledged
Required Consents
NGC
100% interest in CGC Holdings, L.L.C.
LLC Membership
See F.N. 1
DEBTOR
(CGC)
All assets of CGC, including but not limited to furniture, fixtures, equipment
(including but not limited to machinery, furniture, fixtures, manufacturing
equipment, shop equipment, office equipment, parts, and tools, wherever
located), inventory, cash, accounts, accounts receivable, contract rights,
chattel paper, promissory notes, securities, and general intangibles (including
but not limited to all copyrights, trademarks, service marks, patents,
inventions, trade secrets, exclusive licenses, processes, systems, and
goodwill), any and all after-acquired property, and any and all proceeds of any
of CGC’s assets that now exist or that are subsequently acquired
All assets
See F.N. 1

 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
NGC and DEBTOR (CGC)
100% interest in Colorado Grande Enterprises, Inc.
Common Stock
See F.N. 1
DEBTOR (CGE)
All assets of CGE, including but not limited to furniture, fixtures, equipment
(including but not limited to machinery, furniture, fixtures, manufacturing
equipment, shop equipment, office equipment, parts, and tools, wherever
located), inventory, cash, accounts, accounts receivable, contract rights,
chattel paper, promissory notes, securities, and general intangibles (including
but not limited to all copyrights, trademarks, service marks, patents,
inventions, trade secrets, exclusive licenses, processes, systems, and
goodwill), any and all after-acquired property, and any and all proceeds of any
of CGE’s assets that now exist or that are subsequently acquired
All assets
See F.N. 1
NGC
100% interest in Nevada Gold BVR, L.L.C.
LLC Membership
None
DEBTOR (NGBVR)
All assets of NGBVR, including but not limited to furniture, fixtures, equipment
(including but not limited to machinery, furniture, fixtures, manufacturing
equipment, shop equipment, office equipment, parts, and tools, wherever
located), inventory, cash, accounts, accounts receivable, contract rights,
chattel paper, promissory notes, securities, and general intangibles (including
but not limited to all copyrights, trademarks, service marks, patents,
inventions, trade secrets, exclusive licenses, processes, systems, and
goodwill), any and all after-acquired property, and any and all proceeds of any
of NGBVR’s assets that now exist or that are subsequently acquired
All assets
None
DEBTOR (NGBVR)
Contractual financial obligation of B.V. Oro, L.L.C., to pay Nevada Gold BVR,
L.L.C., the amount of $4,000,000 dated November 25, 2008
Payee’s interest
None
DEBTOR (NGBVR)
Nevada Gold BVR, L.L.C.’s distributions from its 5% carried interest in the
Class B membership interest in Buena Vista Development Company, L.L.C.
Distributions from 5% carried interest
None
NGC
100% interest in NG Washington, L.L.C.
LLC Membership
See F.N. 2
NGC
100% interest in Gold Mountain Development, L.L.C.
LLC Membership
None
DEBTOR (GMD)
All assets of GMD, including but not limited to furniture, fixtures, equipment
(including but not limited to machinery, furniture, fixtures, manufacturing
equipment, shop equipment, office equipment, parts, and tools, wherever
located), inventory, cash, accounts, accounts receivable, contract rights,
chattel paper, promissory notes, securities, and general intangibles (including
but not limited to all copyrights, trademarks, service marks, patents,
inventions, trade secrets, exclusive licenses, processes, systems, and
goodwill), any and all after-acquired property, and any and all proceeds of any
of GMD’s assets that now exist or that are subsequently acquired
All assets
None

 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
DEBTOR
(GMD)
Deed of trust for all real property owned by Gold Mountain Development, L.L.C.,
and/or assignment of the proceeds of any sale of the GMD real property
Deed of trust in real property, NGC’s and DEBTOR’s interest in the proceeds from
any sale of the real property
None

 
F.N. 1:       The pledge of the ownership interest in CGC Holdings, L.L.C., and
Colorado Grande Enterprises, Inc., subjects Rogers to the jurisdiction of the
gaming authorities of the State of Colorado and Rogers may be required to submit
background information to these gaming authorities for purposes of determining
her suitability for ownership.  Any transfer of the ownership interest in CGC
Holdings, L.L.C., or Colorado Grande Enterprises, Inc., will subject the
transferee to the jurisdiction of the gaming authorities of the State of
Colorado, and the transferee may be required to obtain gaming licenses from
these authorities.


F.N. 2:  Any transfer of the Membership Interest of NG Washington, L.L.C.,
through foreclosure or otherwise, will subject the transferee to the
jurisdiction of the gaming authorities of the State of Washington, and the
transferee may be required to obtain gaming licenses or suitability findings
from these authorities.


Executed this 7th day of July, 2009.


Maker:


Nevada Gold & Casinos, Inc.


By:
/s/ Robert B. Sturges
 
Robert B. Sturges, Chief Executive Officer



Other Pledging Parties:


Gold Mountain Development, L.L.C.
 
CGC Holdings, L.L.C.
         
By:
/s/ Robert B. Sturges
 
By:
/s/ Robert B. Sturges
 
Robert B. Sturges, Manager
   
Robert B. Sturges, Manager
         
Colorado Grande Enterprises, Inc.
 
Nevada Gold BVR, L.L.C.
         
By:
/s/ Robert B. Sturges
 
By:
/s/ Robert B. Sturges
 
Robert B. Sturges, President
   
Robert B. Sturges, Manager

 
 
Page 3 of 3

--------------------------------------------------------------------------------

 
 